COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF REINSTATEMENT

Appellate case name:        Mack Watson, Jr. v. The State of Texas
Appellate case number:      01-21-00281-CR
Trial court case number:    1520070
Trial court:                263rd District Court of Harris County
       A jury convicted appellant, Mack Watson, Jr., of the offense of murder, and assessed
his punishment at confinement for forty years. The trial court appointed Andrew J. Smith
to represent appellant on appeal. On January 24, 2022, appellant’s appointed counsel filed
a motion to withdraw as appellant’s counsel, stating that he had “been appointed by the
Harris County District Court Judges to serve as a Felony Associate Judge” beginning
February 1, 2022.
       Accordingly, on February 8, 2022, the Court abated this appeal and remanded the
case to the trial court to determine whether appellant’s appointed counsel, Andrew J. Smith,
should be allowed to withdraw from representing appellant on appeal, and if so, the Court
further directed the trial court to appoint counsel, at no expense to appellant, to represent
him on appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(a), (b)(1),
(p). On February 14, 2022, the trial court clerk filed a supplemental clerk’s record
including: (1) an order signed by the trial court granting Andrew J. Smith’s motion to
withdraw, and (2) an order appointing Mark A. Rubal to represent appellant on appeal.
        Accordingly, we reinstate the case on the Court’s active docket and direct the Clerk
of this Court to substitute Mark A. Rubal as appellant’s counsel in this appeal. Our records
further indicate that prior to this Court’s abatement of the appeal, the appellate record was
completed. Appellant’s brief is therefore due to be filed within thirty days of the date of
this order.
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: ___April 12, 2022____